Appeal pursuant to Fla. R.App. P. 9.140(i) from the Circuit Court for Pasco County; Maynard F. Swanson, Jr., Judge. PER CURIAM.
Oliver Bell appeals the denial of his motion to correct an illegal sentence, filed *215pursuant to Florida Rule of Criminal Procedure 3.800(a). Bell argues that the trial court erred in denying his claim on the grounds that it was successive and an abuse of process. We agree that the trial court erred in denying Bell’s claim on these grounds. However, we affirm because the claim is without substantive merit.
Bell’s motion to correct illegal sentence alleged that the written judgment did not conform to the oral pronouncement of his sentence. Specifically, he asserted that the trial court did not orally sentence him as a habitual felony offender, as the written judgment reflects. This claim is without merit because the sentencing transcript demonstrates that the trial court indeed orally sentenced Bell as a habitual felony offender. Accordingly, we affirm the denial of Bell’s motion.
Affirmed.
FULMER, A.C.J., and NORTHCUTT and CASANUEVA, JJ„ Concur.